Exhibit 10.167

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (this “Agreement”) is entered into as of this 2nd
day of June, 2017, by and among 2014 HUNTINGTON HOLDINGS, LLC, a Delaware
limited liability company (“Subordinated Lender”), TWINLAB CONSOLIDATED
HOLDINGS, INC., a Nevada corporation (“TCHI”), TWINLAB CONSOLIDATION
CORPORATION, a Delaware corporation (“TCC”), TWINLAB HOLDINGS, INC., a Michigan
corporation, ISI BRANDS INC., a Michigan corporation, TWINLAB CORPORATION, a
Delaware corporation, NUTRASCIENCE LABS, INC., a Delaware corporation (formerly
known as TCC CM Subco I, Inc.) (“Nutrascience Labs”), and NUTRASCIENCE LABS IP
CORPORATION, a Delaware corporation (formerly known as TCC CM Subco II, Inc.),
ORGANIC HOLDINGS LLC, a Delaware limited liability company, RESERVE LIFE
ORGANICS, LLC, a Delaware limited liability company, RESVITALE, LLC, a Delaware
limited liability company, RE-BODY, LLC, a Delaware limited liability company,
INNOVITAMIN ORGANICS, LLC, a Delaware limited liability company, ORGANICS
MANAGEMENT LLC, a Delaware limited liability company, COCOAWELL, LLC, a Delaware
limited liability company, FEMBODY, LLC, a Delaware limited liability company,
RESERVE LIFE NUTRITION, L.L.C., a Delaware limited liability company, INNOVITA
SPECIALTY DISTRIBUTION, LLC, a Delaware limited liability company, and JOIE
ESSANCE, LLC, a Delaware limited liability company (collectively, “Borrower”),
and MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust, as Agent for the financial
institutions or other entities from time to time parties to the Senior Loan
Agreement (as hereinafter defined) (acting in such capacity, “Agent”), and as a
Lender, or such then present holder or holders of the Senior Loan (as
hereinafter defined) as may from time to time exist (the “Lenders,” and
collectively with the Agent, the “Senior Lenders”).

 

RECITALS

 

A.      Borrower and Senior Lenders have entered into a Credit and Security
Agreement dated as of January 22, 2015 (as the same may be amended, supplemented
or otherwise modified from time to time, the “Senior Loan Agreement”) pursuant
to which, among other things, Senior Lenders have agreed, subject to the terms
and conditions set forth in the Senior Loan Agreement, to make certain loans and
financial accommodations to Borrower and the other Credit Parties. All of
Borrower’s obligations to Senior Lenders under the Senior Loan Agreement and the
other Senior Loan Documents (as hereinafter defined) are secured by liens on and
security interests in substantially all of the now existing and hereafter
acquired personal property of Borrower (all collateral, real and personal, now
or hereafter encumbered by the lien of any Senior Loan Document is herein
referred to collectively as the “Collateral”). Borrower and any other Credit
Party (as defined in the Senior Loan Agreement) may each be referred to herein
as a “Credit Party” and collectively as “Credit Parties”. All other capitalized
terms used but not defined herein shall have the meanings set forth in the
Senior Loan Agreement.

 

B.     The Subordinated Lender is a shareholder in Borrower. TCHI has issued
that certain Unsecured Promissory Note to Subordinated Lender in the original
principal amount of $3,200,000 attached hereto as EXHIBIT A (the “Subordinated
Note”).

 

C.     As an inducement to and as one of the conditions precedent to the
agreement of Agent and Senior Lenders to consent to the transactions
contemplated by the Subordinated Note, Agent and Senior Lenders have required
the execution and delivery of this Agreement by Subordinated Lender and Borrower
in order to set forth the relative rights and priorities of Senior Lenders and
Subordinated Lender under the Senior Loan Documents and the Subordinated Loan
Documents (as hereinafter defined).

 

 
 

--------------------------------------------------------------------------------

 

 

AGREEMENT

 

NOW, THEREFORE, in order to induce Senior Lenders to consummate the transactions
contemplated by the Senior Loan Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto hereby covenant and agree as follows:

 

1.            Definitions. The following terms shall have the following meanings
in this Agreement:

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.

 

“Distribution” means, with respect to any indebtedness, (a) any payment or
distribution by any Person of cash, securities or other property, by set-off or
otherwise, on account of such indebtedness or obligation, (b) any redemption,
purchase or other acquisition of such indebtedness or obligation by any Person,
or (c) the granting of any lien or security interest to or for the benefit of
the holders of such indebtedness or obligation in or upon any property of any
Person.

 

“Enforcement Action” means (a) to take from or for the account of any Credit
Party or any guarantor of the Subordinated Loans, by set-off or in any other
manner, the whole or any part of any moneys which may now or hereafter be owing
by any Credit Party or any such guarantor with respect to the Subordinated Loan;
(b) to sue for payment of, or to initiate or participate with others in any
suit, action or proceeding against any Credit Party or any such guarantor to (i)
enforce payment of or to collect the whole or any part of the Subordinated Loan,
or (ii) commence judicial enforcement of any of the rights and remedies under
the Subordinated Loan Documents or applicable law with respect to the
Subordinated Loan; (c) to accelerate the Subordinated Loans; (d) to exercise any
put option or to cause any Credit Party or any such guarantor to honor any
redemption or mandatory prepayment obligation under any Subordinated Loan
Document; (e) to notify account debtors or directly collect accounts receivable
or other payment rights of any Credit Party or any such guarantor; (f) to
commence, or join with any creditors other than the Agent in commencing any case
or proceeding referred to a Proceeding, or (g) take any action under the
provisions of any state or federal law, including, without limitation, the
Uniform Commercial Code, or under any contract or agreement, to enforce,
foreclose upon, take possession of or sell any property or assets of any Credit
Party or any such guarantor including the Collateral.

 

“Paid in Full” or “Payment in Full” means, with respect to the Senior Loans, the
full and indefeasible payment in cash and satisfaction in full of all of the
obligations under the Senior Loan Documents, and the termination of all
obligations of Agent and Senior Lenders under the Senior Loan Documents
(including, without limitation, any commitment to lend), and the termination of
the Senior Loan Documents.

 

 
-2-

--------------------------------------------------------------------------------

 

 

“Permitted Subordinated Loan Payments” means (a) payments of regularly scheduled
payments of interest on the Subordinated Note, including, without limitation and
for the avoidance of doubt, payment of Additional Interest (as defined in the
Subordinated Note) that is scheduled to be paid on June 2, 2019, and the
outstanding principal amount of the Subordinated Note at maturity, in each case
due and payable on a non-accelerated basis in accordance with the terms of the
Subordinated Note as in effect as of the date hereof, but only if true and
correct copies of such Subordinated Loan Documents have been delivered to Agent,
(b) $50,000 due under Section 5.1(a) and $30,000 due under Section 6.2 of that
certain Settlement Agreement dated as of the date hereof by and among TCC, TCHI,
Nutrascience Labs, Subordinated Lender, Carolyn Holdings, LLC, NCL Holding
Company, LLC (f/k/a/ Nutricap Labs, LLC), and Vitacap Labs, LLC and (c)
conversion of all or any part of the Subordinated Loans into common equity
securities of the TCHI with no payments of cash or other compensation made to or
for the account of Subordinated Lender as part of or as a result of such
conversion.

 

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Senior Loans” means all obligations, liabilities and indebtedness of every
nature of any Credit Party from time to time owed to Senior Lenders under the
Senior Loan Documents or otherwise, whether now existing or hereafter created,
including, without limitation, the principal amount of all debts, claims,
reimbursement obligations, and indebtedness, accrued and unpaid interest and all
fees, costs, indemnities and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and from time to time hereafter
owing, due or payable, whether before or after the filing of a Proceeding under
the Bankruptcy Code, together with (a) any amendments, modifications, renewals
or extensions thereof, and (b) any interest accruing thereon after the
commencement of a Proceeding, without regard to whether or not such interest is
an allowed claim.

 

“Senior Loan Documents” means any promissory note or other instruments
evidencing the Senior Loan or the obligation to pay the Senior Loan, any
guaranty with respect to the Senior Loan, any security agreement or other
collateral document securing the Senior Loan (including, without limitation, the
Senior Loan Agreement) and all other documents, agreements and instruments now
existing or hereafter entered into evidencing or pertaining to all or any
portion of the Senior Loan, together with any amendments, modifications,
renewals or extensions thereof.

 

“Subordinated Loans” means all obligations, liabilities and indebtedness of
every nature of any Credit Party from time to time owed to Subordinated Lender,
whether now existing or hereafter created, including, without limitation, the
principal amount of all debts, claims (including, without limitation,
indemnification rights arising in Subordinated Lender’s capacity as a
shareholder, officer, director, member and/or partner of any Credit Party and
any right of Subordinated Lender to a return of any capital contributed to any
Credit Party) and indebtedness, accrued and unpaid interest and all fees, costs
and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and from time to time hereafter owing, due or
payable, whether before or after the filing of a Proceeding under the Bankruptcy
Code together with any amendments, modifications, renewals or extensions
thereof.

 

“Subordinated Loan Documents” means the Subordinated Note, any other promissory
note or other instrument evidencing the Subordinated Loan or the obligation to
pay the Subordinated Loan, any guaranty with respect to the Subordinated Loan,
any security agreement or other collateral document securing the Subordinated
Loan and all other documents, agreements and instruments now existing or
hereafter entered into evidencing or pertaining to all or any portion of the
Subordinated Loan.

 

 
-3-

--------------------------------------------------------------------------------

 

 

2.            Subordination.

 

2.1.     Subordination of Subordinated Loans to Senior Loans. Each Credit Party
covenants and agrees, and Subordinated Lender likewise covenants and agrees,
notwithstanding anything to the contrary contained in any of the Subordinated
Loan Documents, that the payment of any and all of the Subordinated Loans shall
be subordinate and subject in right and time of payment, to the extent and in
the manner hereinafter set forth, to the Payment in Full of all Senior Loans.
Each holder of the Senior Loans, whether now outstanding or hereafter created,
incurred, assumed or guaranteed, shall be deemed to have acquired the Senior
Loans in reliance upon the provisions contained in this Agreement. Except as
otherwise permitted under subsection 2.2 below, all of the Senior Loan shall
first be Paid in Full before any Distribution (other than a Permitted
Subordinated Loan Payment), whether in cash, securities or other property, shall
be made to Subordinated Lender on account of any Subordinated Loan.

 

2.2.     Subordinated Debt Payment Restrictions. Notwithstanding the provisions
of subsection 2.1 hereinabove, Permitted Subordinated Loan Payments may be made
by Borrower or accepted by Subordinated Lender, but only if, at the time of such
payment, no default or event of default exists under the Senior Loan Documents
and no default thereunder will be created by reason of such payment.

 

2.3.     Subordinated Loan Standstill. Until the Senior Loans are Paid in Full,
Subordinated Lender shall not, without the prior written consent of Agent, take
any Enforcement Action with respect to all or any portion of the Subordinated
Loans.

 

2.4.     Incorrect Payments. If any Distribution on account of the Subordinated
Loans not permitted to be made by any Credit Party or accepted by Subordinated
Lender under this Agreement is so made by a Credit Party and received by
Subordinated Lender, such Distribution shall not be commingled with any of the
assets of Subordinated Lender, shall be held in trust by Subordinated Lender for
the benefit of Senior Lenders, and shall be promptly paid over to Agent for the
benefit of Senior Lenders for application in accordance with the Senior Loan
Documents to the payment of the Senior Loans then remaining unpaid, until all of
the Senior Loans are Paid in Full.

 

2.5.     Agreement Not to Contest; No Liens in Respect of the Subordinated
Loans; Subordination of any Liens and Security Interests; Agreement to Release
any Liens.

 

(a)     Each Credit Party acknowledges and agrees, and Subordinated Lender
likewise acknowledges and agrees, that the Subordinated Loans are not secured by
any lien on or security interest in any asset (including personal property and
real property) of Credit Parties and shall not be secured by any lien on or
security interest in any asset (including personal property and real property)
of Credit Parties, whether now owned or hereafter acquired, until the Senior
Loans are Paid in Full. No references herein to, or subordinations of, liens or
security interest of Subordinated Lender in the Collateral shall imply or infer
any limitation on the foregoing or any consent by Agent or Senior Lenders to
such a lien or security interest.

 

 
-4-

--------------------------------------------------------------------------------

 

 

(b)     Without limiting the foregoing and solely for the avoidance of doubt in
the event any lien arises, until the Senior Loans have been Paid in Full, all
liens and security interests of Subordinated Lender in the Collateral, if any,
shall be and hereby are subordinated for all purposes and in all respects to the
liens and security interests of Senior Lenders in the Collateral, regardless of
the time, manner or order of perfection of any such liens and security interests
and regardless of any failure, whether intervening or continuing, of Senior
Lenders’ liens to be perfected liens; provided, however, that each of the
parties hereto acknowledges and agrees that the existence of any such lien or
security interest of Subordinated Lender would constitute an automatic and
immediate Event of Default under the Senior Loan Agreement and a breach of this
Agreement.

 

(c)     Subordinated Lender agrees that it will not at any time contest the
validity, perfection, priority or enforceability of the Senior Loans, the Senior
Loan Documents, or the liens and security interests of Senior Lenders in the
Collateral securing the Senior Loans.

 

(d)     In the event that Agent releases or agrees to release any of its liens
or security interests in the Collateral in connection with the compromise or
sale, transfer or other disposition thereof or any of the Collateral is sold or
retained pursuant to a foreclosure or similar action, Subordinated Lender shall
be deemed to have also, automatically and simultaneously, released its lien and
security interests in such Collateral and Subordinated Lender shall (or shall
cause its agent to) promptly execute and deliver to Agent such termination
statements and releases as Agent shall reasonably request to effect the release
of the liens and security interests of Subordinated Lender in such Collateral.
All proceeds resulting from any such compromise or sale, transfer or other
disposition shall be applied first to the Senior Loans until payment in full
thereof, with the balance, if any, to the Subordinated Loans, or to any other
entitled party. In furtherance of the foregoing, Subordinated Lender hereby
waives (i) any right to notification of a disposition of any Collateral pursuant
to Section 9-611 of the UCC, (ii) its right to send to Agent a notification of a
claim against the Collateral pursuant to Section 9-621 of the UCC, and any right
to receive a notice of any acceptance by Agent of Collateral in full or partial
satisfaction of the Senior Loans (and Subordinated Lender is hereby deemed to
have consented to any such acceptance in accordance with Section 9-620 of the
UCC), (iii) the right to object to (or issue a notice of objection with respect
to), the acceptance by Agent of Collateral in full or partial satisfaction of
the Senior Loans pursuant to Sections 9-620 and 9-621 of the UCC, and (iv) any
other matter that would be the subject of any notification covered by Sections
9-611, 9-620 or 9-621 of the UCC.

 

(e)     By the execution of this Agreement, Subordinated Lender hereby
authorizes Agent to amend any financing statements filed by Subordinated Lender
against Credit Parties as follows: “In accordance with a certain Subordination
Agreement by and among the Secured Party, the Debtor and MidCap Funding X Trust
(or any of its affiliates), as Agent, the Secured Party has subordinated any
security interest or lien that Secured Party may have in any property of the
Debtor to the security interest of MidCap Funding X Trust (or any of its
affiliates), as Agent, in all assets of Debtor notwithstanding the respective
dates of attachment or perfection of the security interest of the Secured Party
and MidCap Funding X Trust (or any of its affiliates), as Agent.”

 

(f)     In furtherance of the foregoing, Subordinated Lender hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of Subordinated Lender and in the name of Subordinated Lender or otherwise, to
execute and deliver any document or instrument which Subordinated Lender may be
required to deliver pursuant to this subsection 2.5.

 

2.6.     Application of Proceeds from Sale or other Disposition of the
Collateral. In the event of any sale, transfer or other disposition (including a
casualty loss or taking through eminent domain) of the Collateral, the proceeds
resulting therefrom (including insurance proceeds) shall be applied in
accordance with the terms of the Senior Loan Documents or as otherwise consented
to by Agent until such time as the Senior Loans are Paid in Full.      

 

 
-5-

--------------------------------------------------------------------------------

 

 

2.7.        Sale, Transfer or other Disposition of Subordinated
Loan.   Subordinated Lender shall not sell, assign, pledge, dispose of or
otherwise transfer all or any portion of the Subordinated Loan or any
Subordinated Loan Document (a) without giving prior written notice of such
action to Agent, and (b) unless prior to the consummation of any such action,
the purchaser, assignee, pledgee or transferee thereof shall execute and deliver
to Agent a joinder to this Agreement pursuant to which such transferee agrees to
be bound by and subject to the terms hereof. Notwithstanding the failure to
execute or deliver any such joinder, the subordination effected hereby shall
survive any sale, assignment, pledge, disposition or other transfer of all or
any portion of the Subordinated Loan, and the terms of this Agreement shall be
binding upon any such purchaser, assignee, pledgee or transferee.

 

2.8.        Legends. Until the termination of this Agreement in accordance with
Section 8 hereof, Subordinated Lender will cause to be clearly, conspicuously
and prominently inserted on the face of each Subordinated Loan Document, a
legend, in form acceptable to Agent, stating that the Subordinated Loan Document
is subject to the terms of this Agreement.

 

2.9.         Liquidation, Dissolution, Bankruptcy. In the event of any
Proceeding involving Borrower:

 

(a)      This Agreement shall remain in full force and effect, and any
Distribution, whether in cash, securities or other property which would
otherwise, but for the terms hereof, be payable or deliverable in respect of the
Subordinated Loan shall be paid or delivered directly to Agent (to be held
and/or applied by Senior Lenders in accordance with the terms of the Senior Loan
Documents) until all of the Senior Loans are Paid in Full. Subordinated Lender
irrevocably authorizes, empowers and directs any debtor, debtor in possession,
receiver, trustee, liquidator, custodian, conservator or other Person having
authority, to pay or otherwise deliver all such Distributions to Agent.
Subordinated Lender also irrevocably authorizes and empowers Agent, in the name
of Subordinated Lender, to demand, sue for, collect and receive any and all such
Distributions.

 

(b)      Subordinated Lender agrees that Agent may consent to the use of cash
collateral or provide financing to any Credit Party on such terms and conditions
and in such amounts as Agent, in its sole discretion, may decide and, in
connection therewith, any Credit Party may grant to Agent for the benefit of
Senior Lenders liens and security interests upon all of the property of any
Credit Party, which liens and security interests (i) shall secure payment of the
Senior Loans (whether such Senior Loans arose prior to the commencement of any
Proceeding or at any time thereafter) and all other financing provided by Senior
Lenders during the Proceeding, and (ii) shall be superior in priority to the
liens and security interests, if any, in favor of each such Subordinated Lender
on the property of any Credit Party. Subordinated Lender agrees that it will not
object to or oppose a sale or other disposition of any property securing all of
any part of the Senior Loans free and clear of security interests, liens or
other claims of Subordinated Lenders under Section 363 of the Bankruptcy Code or
any other provision of the Bankruptcy Code if Agent has consented to such sale
or disposition. Subordinated Lender agrees not to assert any right it may have
to “adequate protection” of Subordinated Lender’s interest in any Collateral in
any Proceeding and agrees that it will not seek to have the automatic stay
lifted with respect to any Collateral without the prior written consent of
Agent. Subordinated Lender waives any claim it may now or hereafter have arising
out of Agent’s election, in any Proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or any
borrowing or grant of a security interest under Section 364 of the Bankruptcy
Code by Borrower, as debtor in possession. Subordinated Lender further agrees
that it will not seek to participate or participate on any creditor’s committee
without Agent’s prior written consent.

 

 
-6-

--------------------------------------------------------------------------------

 

 

(c)      Subordinated Lender agrees to execute, verify, deliver and file any
proofs of claim in respect of the Subordinated Loans requested by Agent in
connection with any such Proceeding and hereby irrevocably authorizes, empowers
and appoints Agent its agent and attorney-in-fact to (i) execute, verify,
deliver and file such proofs of claim upon the failure of any Subordinated
Lender promptly to do so prior to thirty (30) days before the expiration of the
time to file any such proof of claim, and (ii) vote such claim in any such
Proceeding, including, but not limited to, to accept or reject any plan of
reorganization or arrangement on behalf of Subordinated Lender, all in such
manner as Agent deems appropriate; provided, however, that Agent shall have no
obligation to execute, verify, deliver, file and/or vote any such proof of
claim. In the event that Agent votes any claim in accordance with the authority
granted hereby, the relevant Subordinated Lender shall not be entitled to change
or withdraw such vote. Subordinated Lender hereby assigns to Agent or its
nominee (and will, upon request of Agent, reconfirm in writing the assignment to
Agent or its nominee of) all rights of such Subordinated Lender under such
claims.

 

(d)      The Senior Loans shall continue to be treated as the Senior Loans and
the provisions of this Agreement shall continue to govern the relative rights
and priorities of Senior Lenders and Subordinated Lenders even if all or part of
the Senior Loans or the security interests securing the Senior Loans are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding, and this Agreement shall be reinstated if at any time any
payment of any of the Senior Loans is rescinded or must otherwise be returned by
any holder of the Senior Loans or any representative of such holder.

 

3.            Modifications.

 

3.1.       Modifications to Senior Loan Documents. Senior Lenders may at any
time and from time to time without the consent of or notice to Subordinated
Lenders, without incurring liability to any Subordinated Lender and without
impairing or releasing the obligations of Subordinated Lender under this
Agreement, change the manner or place of payment or extend the time of payment
of or renew or alter any of the terms of the Senior Loans (other than increasing
the interest rate margins with respect to the Senior Loans by more than 3.00%
per annum in excess of the interest rate margins in effect on the date hereof
(excluding increases resulting from the accrual of interest at the default
rate), or modifying the definition of “LIBOR Rate” or any other term that is
used in such definition with respect to the calculation of interest on the
Senior Loans) which will require the consent of the Subordinated Lender, which
consent shall not be unreasonably withheld), or amend in any manner any
agreement, note, guaranty or other instrument evidencing or securing or
otherwise relating to the Senior Loans.

 

3.2.        Modifications to Subordinated Loan Documents. Until the Senior Loans
have been Paid in Full, and notwithstanding anything to the contrary contained
in the Subordinated Loan Documents, Subordinated Lenders shall not, without the
prior written consent of Agent, agree to any amendment, modification or
supplement to the Subordinated Loan Documents. At any time and from time to
time, without notice to Subordinated Lender, subject to Section 3.1, Agent may
take such actions in accordance with the terms of the Senior Credit Agreement
with respect to the Senior Loans as Agent, in its sole discretion, may deem
appropriate, including, without limitation, terminating advances to Borrower,
increasing the principal amount, extending the time of payment, increasing
applicable interest rates, renewing, compromising or otherwise amending the
terms of any documents affecting the Senior Loans and any Collateral securing
the Senior Loans, and enforcing or failing to enforce any rights against
Borrower or any other person. No such action or inaction shall impair or
otherwise affect Agents’ rights hereunder. All rights and interests of the Agent
under this Agreement, and all agreements and obligations of the Subordinated
Lender and Borrower hereunder, shall remain in full force and effect
irrespective of: (1) any lack of validity or enforceability of any Senior Loan
Documents; (2) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Senior Loans, or any amendment or waiver or
other modification, whether by course of conduct or otherwise, of the terms of
the Senior Credit Agreement or any other Senior Loan Document; (3) any exchange,
release or non-perfection of any security interest in any Collateral, or any
release, amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of all or any of the Senior Loans or any
guarantee thereof; or (4) any other circumstances which otherwise might
constitute a defense available to, or a discharge of, Borrower in respect of the
Senior Loans, or of either any Subordinated Lender or Borrower in respect of
this Agreement. Nothing herein, including the provisions of this Agreement
pertaining to subordination of liens on the Collateral, shall be construed to
imply Agent’s or Senior Lenders’ consent to any Subordinated Loan Document which
grants a lien upon any of the Collateral.

 

 
-7-

--------------------------------------------------------------------------------

 

 

4.    Waiver of Certain Rights by Subordinated Lender.     

 

4.1.     Marshaling. Subordinated Lender hereby waives any rights it may have
under applicable law to assert the doctrine of marshaling or to otherwise
require Agent or Senior Lenders to marshal any property of any Credit Party or
any guarantor of the Senior Loans for the benefit of Subordinated Lender.
Subordinated Lender waives the benefits, if any, of any statutory or common law
rule that may permit a subordinating creditor to assert any defenses of a surety
or guarantor. Subordinated Lender agrees that it shall not assert any such
defenses or rights.

 

4.2.     Rights Relating to Agent’s Actions with respect to the Collateral.
Subordinated Lender hereby waives, to the extent permitted by applicable law,
any rights which it may have to enjoin or otherwise obtain a judicial or
administrative order preventing Agent from taking, or refraining from taking,
any action with respect to all or any part of the Collateral. Without limitation
of the foregoing, Subordinated Lender hereby agrees (a) that it has no right to
direct or object to the manner in which Agent applies the proceeds of the
Collateral resulting from the exercise by Agent of rights and remedies under the
Senior Loan Documents to the Senior Loans, and (b) that Agent has not assumed
any obligation to act as the agent for any Subordinated Lender with respect to
the Collateral.

 

4.3.     Rights Relating to Disclosures. Subordinated Lender hereby agrees that
Senior Lenders has not assumed any obligation or duty to disclose information
regarding any Credit Party or the Senior Loans to any Subordinated Lender, and
Senior Lenders shall have no special or fiduciary relationship to any
Subordinated Lender. Subordinated Lender hereby fully waives and releases Senior
Lenders from any affirmative disclosures which may be required of Senior Lenders
under applicable law.

 

5.     Construction. The terms of this Agreement were negotiated among business
persons sophisticated in the area of business finance, and accordingly, in
construing the terms of this Agreement, no rule or law which would require that
this instrument be construed against the party who drafted this instrument shall
be given any force or effect.

 

6.     Modification of this Agreement. Any modification or waiver of any
provision of this Agreement, or any consent to any departure by any party from
the terms hereof, shall not be effective in any event unless the same is in
writing and signed by Agent and Subordinated Lender to be bound thereby, and
then such modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose given. Any notice to or demand on
any party hereto in any event not specifically required hereunder shall not
entitle the party receiving such notice or demand to any other or further notice
or demand in the same, similar or other circumstances unless specifically
required hereunder.

 

 
-8-

--------------------------------------------------------------------------------

 

 

7.     Further Assurances. Each party to this Agreement promptly will execute
and deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in order to effect fully the purposes of this
Agreement.

 

8.     Continuing Agreement.   This Agreement is a continuing agreement and will
remain in full force and effect until all of the obligations under the Senior
Loan Documents have been Paid in Full and all of Subordinated Lender’s
obligations to Senior Lenders have been fully performed and indefeasibly
satisfied. This Agreement will continue to be effective or will be reinstated,
as the case may be, if at any time payment of all or any part of the Senior Loan
Documents or the obligations thereunder is rescinded or must otherwise be
returned by Agent and/or Senior Lenders upon insolvency, bankruptcy, or
reorganization of any Credit Party or otherwise, all as though such payment had
not been made.

 

9.     Notices. Any notice or other communication required or permitted under
this Agreement shall be in writing and personally delivered, mailed by
registered or certified mail (return receipt requested and postage prepaid),
sent by facsimile (with a confirming copy sent by regular mail), or sent by
prepaid overnight courier service, and addressed to the relevant party at its
address set forth below, or at such other address as such party may, by written
notice, designate as its address for purposes of notice under this Agreement:

 

If to Senior Lenders, to Agent at:

 

Midcap Funding X Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, MD 20814

Attention: Portfolio Mgt. – Twin Labs Loan

Facsimile: (301) 941-1450

 

with a copy to:

 

Midcap Funding X Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, MD 20814

Attention: General Counsel

Facsimile: (301) 941-1450

 

If to Company or any other Credit Party, at:

 

c/o Twinlab Consolidation Corporation

4800 T-Rex Avenue

Suite 305

Boca Raton, Florida 33431

Attention: Al Gever, CFO

Facsimile: (561) 443-2821

 

 
-9-

--------------------------------------------------------------------------------

 

 

If to Subordinated Lender, at:

 

2014 Huntington Holdings, LLC

c/o Jonathan Greenhut

43 Hunting Hollow Court

Dix Hills, NY 11746

Email:jon@trueearthhealth.com
Facsimile:

 

with a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention: Christopher S. Auguste, Esq.

Facsimile: (212) 715-8277

 

If mailed, notice shall be deemed to be given five (5) days after being sent,
and if sent by personal delivery, facsimile or prepaid courier, notice shall be
deemed to be given when delivered.

 

10.     Successors and Assigns. This Agreement shall inure to the benefit of,
and shall be binding upon, the respective successors and assigns of Senior
Lenders, Subordinated Lenders and the Credit Parties; provided, however, that
neither Subordinated Lender nor any Credit Party may assign this Agreement in
whole or in part without the prior written consent of Agent. Senior Lenders may,
from time to time, without notice to Subordinated Lenders, assign or transfer
any or all of the Senior Loans or any interest therein to any Person and,
notwithstanding any such assignment or transfer, or any subsequent assignment or
transfer, the Senior Loans shall, subject to the terms hereof, be and remain the
Senior Loans for purposes of this Agreement, and every permitted assignee or
transferee of any of the Senior Loans or of any interest therein shall, to the
extent of the interest of such permitted assignee or transferee in the Senior
Loans, be entitled to rely upon the subordination provided under this Agreement
and shall be entitled to enforce the terms and provisions hereof to the same
extent as if such assignee or transferee were initially a party hereto. This
Agreement is not for the benefit of Borrower or any guarantor of the Senior
Loans. Subordinated Lender further agrees that if Borrower is in the process of
refinancing any portion of the Senior Loans with a new lender, and if Agent
makes a request of Subordinated Lender, Subordinated Lender shall agree to enter
into a new subordination agreement with the new lender on substantially the same
terms and conditions of this Agreement.

 

11.     No Waiver or Novation. No waiver shall be deemed to have been made by
any party to this Agreement of any of its rights under this Agreement unless the
same shall be in writing and duly signed by its duly authorized officers, and
each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of any party to this
Agreement in any other respect at any time. No executory agreement shall be
effective to change, modify or to discharge, in whole or in part, this
Agreement, unless such executory agreement is in writing and duly signed by the
duly authorized officers of each party to this Agreement.

 

 
-10-

--------------------------------------------------------------------------------

 

 

12.      Expenses. Borrower agrees to pay or reimburse Agent, upon demand, for
all its costs and expenses in connection with the enforcement or preservation of
any rights under this Agreement, including, without limitation, fees and
disbursements of counsel to Agent or Senior Lenders. Borrower agrees to pay,
indemnify, and hold Agent and its principals harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions (whether
sounding in contract, tort or on any other ground), judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of, or in any
other way arising out of or relating to this Agreement or any action taken or
omitted to be taken by any Senior Lender with respect to any of the foregoing.

 

 

12.     CONSENT TO JURISDICTION. SUBORDINATED LENDER AND EACH OF THE CREDIT
PARTIES HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO
SENIOR LENDERS’ ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. SUBORDINATED LENDER AND
EACH OF THE CREDIT PARTIES EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF
THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.
SUBORDINATED LENDER AND EACH OF THE CREDIT PARTIES HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUBORDINATED LENDER AND EACH OF THE CREDIT PARTIES AT THEIR
RESPECTIVE ADDRESSES SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED. IN ANY LITIGATION, TRIAL,
ARBITRATION OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING TO THIS AGREEMENT,
ALL DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF SUBORDINATED LENDER, EACH
CREDIT PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE DEEMED TO BE
EMPLOYEES OR MANAGING AGENTS OF SUBORDINATED LENDER OR EACH CREDIT PARTY, AS
APPLICABLE, FOR PURPOSES OF ALL APPLICABLE LAW OR COURT RULES REGARDING THE
PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY (WHETHER IN A DEPOSITION, AT
TRIAL OR OTHERWISE). SUBORDINATED LENDER AND EACH OF THE CREDIT PARTIES AGREES
THAT SENIOR LENDERS’ COUNSEL IN ANY SUCH DISPUTE RESOLUTION PROCEEDING MAY
EXAMINE ANY OF THESE INDIVIDUALS AS IF UNDER CROSS-EXAMINATION AND THAT ANY
DISCOVERY DEPOSITION OF ANY OF THEM MAY BE USED IN THAT PROCEEDING AS IF IT WERE
AN EVIDENCE DEPOSITION. SUBORDINATED LENDER AND EACH OF THE CREDIT PARTIES IN
ANY EVENT WILL USE ALL COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH
DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY SENIOR
LENDERS, ALL PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER FORM)
OR OTHER THINGS UNDER ITS CONTROL AND RELATING TO THE DISPUTE.

 

13.     WAIVER OF JURY TRIAL. SUBORDINATED LENDER, EACH OF THE CREDIT PARTIES
AND SENIOR LENDERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
SUBORDINATED LOAN DOCUMENTS OR ANY OF THE SENIOR LOAN DOCUMENTS. SUBORDINATED
LENDER, EACH OF THE CREDIT PARTIES AND SENIOR LENDERS ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE SENIOR LOAN
DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS. SUBORDINATED LENDER, EACH OF THE CREDIT PARTIES AND SENIOR
LENDERS WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

 

 
-11-

--------------------------------------------------------------------------------

 

 

14.         Miscellaneous.

 

14.1.     Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Subordinated Loan Documents, the provisions of this Agreement shall control and
govern.

 

14.2.     Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

 

14.3.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument, but in making proof
hereof, it shall only be necessary to produce one such counterpart containing
signatures pages signed by each party. Signatures by facsimile or by electronic
mail delivery of an electronic version (e.g., .pdf or .tif file) of an executed
signature page shall be treated as delivery of an original and shall bind the
parties hereto.

 

14.4.     Severability. In the event that any provision of this Agreement is
deemed to be invalid, illegal or unenforceable by reason of the operation of any
law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.

 

14.5.     Governing Law. This Agreement shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of New
York, without regard to conflicts of law principles.

 

14.6.     Relative Rights. This Agreement shall define the relative rights of
Senior Lenders and Subordinated Lenders. Nothing in this Agreement shall (a)
impair, as between the Credit Parties and Senior Lenders, the obligation of the
Credit Parties with respect to the payment of the Senior Loans and the
Subordinated Loans in accordance with their respective terms, or (b) affect the
relative rights of Senior Lenders or Subordinated Lenders with respect to any
other creditors of the Credit Parties.

 

14.7.     Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 
-12-

--------------------------------------------------------------------------------

 

 

Signature Page to

SUBORDINATION AGREEMENT

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an instrument executed and delivered under seal, the
parties have caused this Agreement to be executed under seal as of the date
first written above.

 

 

 

AGENT:

 

MIDCAP FUNDING X TRUST,

a Delaware statutory trust,

as Agent for Senior Lender

 

By:           Apollo Capital Management, L.P.,

                 its investment manager

 

By:           Apollo Capital Management GP, LLC,

                 its general partner

 

 

By:   /s/ Michael Levin                                      (SEAL)

 Name: Michael Levin

 Title: Authorized Signatory

 

 


--------------------------------------------------------------------------------

 

 

Signature Page to

SUBORDINATION AGREEMENT

 

 

SUBORDINATED LENDER:

 

2014 HUNTINGTON HOLDINGS, LLC,

a Delaware limited liability company

 

 

By:  /s/ Jonathan Greenhut                               (SEAL)

Name: Jonathan Greenhut

Title: Manager

 

 


--------------------------------------------------------------------------------

 

 

 

Signature Page to

SUBORDINATION AGREEMENT

 

BORROWER:

 

 

TWINLAB CONSOLIDATION CORPORATION

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title:   Chief Executive Officer

       

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

  



By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title:   Chief Executive Officer

TWINLAB HOLDINGS, INC.

 

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title:   Chief Executive Officer

       

TWINLAB CORPORATION 

 

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title:   Chief Executive Officer

ISI BRANDS, INC.

 

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title:   Chief Executive Officer

       

NUTRASCIENCE LABS, INC.

 

  



By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title:   Chief Executive Officer

NUTRASCIENCE LABS IP CORPORATION

 

 



By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title:   Chief Executive Officer

       

ORGANIC HOLDINGS LLC

 

 



By:  /s/ Naomi Whittel                                         (Seal) 

Name: Naomi Whittel

Title:   Sole Manager

RESERVE LIFE ORGANICS, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title:   Sole Manager

 

 


--------------------------------------------------------------------------------

 

 

RESVITALE, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title: Sole Manager

RE-BODY, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title: Sole Manager

   

INNOVITAMIN ORGANICS, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title: Sole Manager

ORGANICS MANAGEMENT LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title: Sole Manager

   

COCOAWELL, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title: Sole Manager

FEMBODY, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title: Sole Manager

   

RESERVE LIFE NUTRITION, L.L.C.

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title: Sole Manager

INNOVITA SPECIALTY DISTRIBUTION, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title: Sole Manager

   

JOIE ESSANCE, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:  /s/ Naomi Whittel                                         (Seal)

Name: Naomi Whittel
Title: Sole Manager

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

[Attach Subordinated Note]